             Case 1:14-cv-02811-JMF Document 408 Filed 03/04/20 Page 1 of 7

Application GRANTED. The parties are cautioned, however, that the Court is unlikely to look with
favor on any application to extend these deadlines further. For now, the April 28, 2020 pretrial
conference remains in effect. In the parties' pre-conference letter due by the Thursday before that
conference, see ECF No. 329, at 5, they should indicate their views on whether there is a need for
the conference and, if not, an approximate date to which they think it should be adjourned. The
Clerk of Court is directed to terminate ECF No. 407. SO ORDERED.



                                              March 3, 2020                          March 4, 2020

                                                                                                VIA ECF


The Honorable Jesse M. Furman
United States District Court
  for the Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

           Re:      City of Providence, Rhode Island v. BATS Global Markets, Inc.,
                    No. 14-cv-2811-JMF

Dear Judge Furman:

        The Parties in the above-referenced matter write jointly to request a modification of an interim
substantial completion deadline set forth in the Court’s Civil Case Management Plan and Scheduling
Order. ECF No. 329 (“Scheduling Order”). For example, ¶ 3.b. provides that “[p]roduction of
documents that may be used by the parties in connection with Plaintiffs’ motion for class certification
and Defendants’ motion for summary judgment on grounds of preclusion . . . shall be substantially
completed by February 28, 2020.” See ECF No. 329. See also id., ¶ 4.b. (setting February 28, 2020
deadline for interrogatories). Certain threshold issues and motion practice (of which the Court is
aware from prior correspondence) delayed the entry of a protective order and ESI protocol, which in
turn delayed the production of certain nonpublic data and documents. While the Parties have begun
producing data and documents, significant discovery remains, including the production of
voluminous order-level trading data from Defendants (which, despite its volume, the Exchanges
believe will be substantially complete within the next 90 days), the negotiation of search terms and
custodians and production of responsive materials with respect to all parties, as well as substantial
discovery the parties served on Plaintiffs’ third-party investment advisors and brokers related to
Plaintiffs’ class certification motion, which Defendants believe is necessary to (a) identify any orders
and trades associated with Plaintiffs within the Exchanges’ order-level data or (b) evaluate what
impact (if any) other orders and trades might have had on orders and trades associated with Plaintiffs.




4831-2645-2918.v1
             Case 1:14-cv-02811-JMF Document 408 Filed 03/04/20 Page 2 of 7




The Honorable Jesse M. Furman
March 3, 2020
Page 2

        To allow the Parties sufficient time to complete production of the discovery necessary for the
purposes of Plaintiffs’ motion for class certification and Defendants’ motion for summary judgment
on preclusion grounds, and then satisfy the other related scheduling deadlines, the Parties respectfully
request an extension by ninety (90) days of all currently pending deadlines in the case. See Appendix
A. While the timing of aforementioned third-party productions are somewhat out of the Parties’
control, the Parties are making progress. The proposed modified schedule and comparison with the
existing Scheduling Order is set forth below.

       The Parties have not made any prior requests for adjournment or extension of deadlines in the
Scheduling Order. The parties are next scheduled to appear before Your Honor for a status conference
on April 28, 2020.

           Thank you for your consideration of this request.

                                         Respectfully submitted,

 By: s/ David W. Mitchell                               By: s/ Douglas W. Henkin (w/ permission)
 David W. Mitchell                                      Douglas W. Henkin
 Brian O. O’Mara                                        Justine N. Margolis
 Lonnie A. Browne                                       Kiran Patel
 ROBBINS GELLER RUDMAN                                  DENTONS US LLP
   & DOWD LLP                                           1221 Avenue of the Americas
 600 West Broadway                                      New York, NY 10020
 San Diego, CA 92101                                    Telephone: 212/768-6832
 Telephone: 619/231-1058                                212/768-6800 (fax)
 619/231-7423 (fax)

 Patrick J. Coughlin
 Randi D. Bandman
 ROBBINS GELLER RUDMAN
   & DOWD LLP
 30 Vesey Street, Suite 200
 New York, NY 10007

 Co-Lead Counsel for Plaintiffs in City of              Counsel for New York Stock Exchange LLC,
 Providence, Rhode Island, et al. v. BATS               NYSE Arca Inc., and Chicago Stock
 Global Markets, Inc., et al., No. 1:14-cv-             Exchange, Inc.
 02811-JMF




4831-2645-2918.v1
             Case 1:14-cv-02811-JMF Document 408 Filed 03/04/20 Page 3 of 7




The Honorable Jesse M. Furman
March 3, 2020
Page 3


 By: s/ Paul E. Greenwalt III (w/ permission)   By: s/ Robert F. Serio (w/ permission)
 Paul E. Greenwalt III                          Robert F. Serio
 SCHIFF HARDIN LLP                              Justine Goeke
 233 South Wacker Drive, Suite 6600             GIBSON, DUNN & CRUTCHER LLP
 Chicago, IL 60606                              200 Park Avenue
 Telephone: 312/258-5702                        New York, NY 10166
 312/258-5600 (fax)                             Telephone: 212/351-3917
                                                212/351-5246 (fax)


 Kayvan B. Sadeghi                              Douglas R. Cox
 SCHIFF HARDIN LLP                              Amir C. Tayrani
 1185 Avenue of the Americas, Suite 3000        GIBSON, DUNN & CRUTCHER LLP
 New York, NY 10036                             1050 Connecticut Avenue, N.W.
 Telephone: 212-753-5000                        Washington, D.C. 20036
 212/753-5044 (fax)                             Telephone: 202/955-8500
                                                202/530-9539 (fax)

 Counsel for BATS Global Markets, Inc. (n/k/a   Counsel for The Nasdaq Stock Market LLC
 Cboe Bats, LLC) and Direct Edge ECN, LLC       and Nasdaq OMX BX, Inc.

cc:        All Counsel of Record via ECF




4831-2645-2918.v1
             Case 1:14-cv-02811-JMF Document 408 Filed 03/04/20 Page 4 of 7



                                         APPENDIX A
                                 Current and Proposed Schedule

                    Event                 Current Deadline         Parties’ Proposed Deadline
 Deadline for production of           February 28, 2020            May 28, 2020
 documents that may be used by the
 parties in connection with
 Plaintiffs’ motion for class
 certification and Defendants’
 motion for summary judgment on
 grounds of preclusion, see Lanier v.
 BATS Exch., Inc., 838 F.3d 139,
 155 (2d Cir. 2016), to be
 substantially completed.
 Deadline for all fact discovery        May 14, 2020               August 12, 2020
 relating to class certification and
 preclusion to be completed.
 Deadline to submit joint letter        Within one Week of
 advising the Court of the parties’     Court’s Ruling on
 views on how much time is needed       Plaintiff’s class
 to complete any additional             certification motion and
 discovery in light of the Court’s      Defendants’ motion for
 ruling(s) on Plaintiff’s class         summary judgment on
 certification motion and               grounds of preclusion
 Defendants’ motion for summary
 judgment on grounds of preclusion
 and the discovery completed prior
 to those motions being filed.
 Deadline for remaining fact            Within 90 days of the
 discovery to be completed.             Court’s ruling on
                                        Plaintiff’s class
                                        certification motion and
                                        Defendants’ motion for
                                        summary judgment on
                                        grounds of preclusion
 Deadline for all expert discovery on   Within 60 days of the
 subjects other than class              deadline for the
 certification and preclusion,          completion of fact
 including expert reports, production   discovery
 of underlying documents, and
 depositions, to be completed.
 Deadline to serve interrogatories      February 28, 2020          May 28, 2020
 pursuant to Rule 33.3(a) of the
 Local Civil Rules of the Southern
 District of New York (no Rule

                                                1
4831-2645-2918.v1
             Case 1:14-cv-02811-JMF Document 408 Filed 03/04/20 Page 5 of 7



                                        APPENDIX A
                                Current and Proposed Schedule

                    Event                 Current Deadline         Parties’ Proposed Deadline
 33.3(a) interrogatories need to be
 served with respect to disclosures
 automatically required by Fed. R.
 Civ, P. 26(a)).
 Deadline to serve contention           30 days before the close
 interrogatories pursuant to Rule       of discovery, unless
 33.3(c) of the Local Civil Rules of    otherwise ordered by
 the Southern District of New York.     the Court
 Deadline to take depositions of fact   Close of fact discovery,
 witnesses.                             unless otherwise
                                        ordered by the Court
 Deadline to serve requests to admit.   30 days before the close
                                        of discovery, unless
                                        otherwise ordered by
                                        the Court
 Deadline for the parties to meet and 30 days prior to the
 confer on a schedule for expert       deadline for completion
 disclosures on subjects other than    of all fact discovery
 class certification and preclusion,
 including reports, production of
 underlying documents, and
 depositions, provided that (i) expert
 reports of the party with the burden
 of proof shall be due before those
 of the opposing party’s experts; and
 (ii) all expert discovery shall be
 completed by the deadline for
 completion of expert discovery
 (that is, the date set forth in
 paragraph 3(d)).
 Deadline for Plaintiffs to file any    July 13, 2020              October 13, 2020
 motion for class certification, and
 Defendants to file any motion for
 summary judgment on grounds of
 preclusion. By the same date, the
 moving side shall serve expert
 reports relating to its motion(s).
 Deadline to take depositions of        August 12, 2020            November 10, 2020
 moving side’s experts for class
 certification and motion for



4831-2645-2918.v1
             Case 1:14-cv-02811-JMF Document 408 Filed 03/04/20 Page 6 of 7



                                        APPENDIX A
                                Current and Proposed Schedule

                    Event                  Current Deadline         Parties’ Proposed Deadline
 summary judgment on grounds of
 preclusion.
 Deadline to file briefs in opposition   September 11, 2020         December 10, 2020
 to class certification and motion for
 summary judgment on grounds of
 preclusion. By the same date, the
 opposing parties shall serve expert
 reports relating to the motion(s)
 being opposed.
 Deadline to take depositions of       October 12, 2020             January 11, 2021
 opposing side’s experts proffered in
 opposition to class certification and
 motion for summary judgment on
 grounds of preclusion.
 Deadline to file reply memoranda        November 2, 2020           February 1, 2021
 of law in support of motions for
 class certification and summary
 judgment on grounds of preclusion.
 Deadline to meet in person for at     14 days following the
 least one hour to discuss settlement. close of fact discovery
 Deadline to file summary judgment       45 days after the close
 motions, if applicable, and any         of fact or expert
 motion to exclude the testimony of      discovery (whichever is
 experts pursuant to Rules 702-705       later)
 of the Federal Rules of Evidence
 and the Daubert v. Merrell Dow
 Pharmaceuticals, Inc., 509 U.S.
 579 (1993), line of cases.
 Deadline to file oppositions to         45 days after opening
 summary judgment motions, if            motion(s) are served
 applicable, and any motion to
 exclude the testimony of experts
 pursuant to Rules 702-705 of the
 Federal Rules of Evidence and the
 Daubert v. Merrell Dow
 Pharmaceuticals, Inc., 509 U.S.
 579 (1993), line of cases.
 Deadline to file replies in support     21 days after service of
 of summary judgment motions, if         any opposition
 applicable, and any motion to



4831-2645-2918.v1
             Case 1:14-cv-02811-JMF Document 408 Filed 03/04/20 Page 7 of 7



                                           APPENDIX A
                                   Current and Proposed Schedule

                    Event                   Current Deadline          Parties’ Proposed Deadline
 exclude the testimony of experts
 pursuant to Rules 702-705 of the
 Federal Rules of Evidence and the
 Daubert v. Merrell Dow
 Pharmaceuticals, Inc., 509 U.S.
 579 (1993), line of cases.
 Deadline for the parties to submit to   45 days after the close
 the Court for its approval a Joint      of all discovery, or, if a
 Pretrial Order prepared in              dispositive motion has
 accordance with the Court’s             been filed, within 45
 Individual Rules and Practices and      days of a decision on
 Fed. R. Civ. P. 26(a)(3).               such motion
 Deadline to submit joint requests to    On or before the
 charge, joint proposed verdict          deadline to file the Joint
 forms, and joint proposed voir dire     Pretrial Order
 questions.
 Deadline to submit proposed             On or before the
 findings of fact and conclusions of     deadline to file the Joint
 law.                                    Pretrial Order
 Deadline to be ready for trial.         One month after the
                                         Joint Pretrial Order is
                                         filed




4831-2645-2918.v1
